Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11//2022 is being
considered by the examiner. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation the plunger. This limitation lacks antecedent basis.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d
1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQe2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and /n re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may signa terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -10 of US. Patent No 10,920,911. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter. It would have been obvious to one having ordinary skill in the art to make an adapter for mounting cable hangers claimed in this application as explicitly taught by claims 1-16 of US 10,920,911.

Note that Claim 1 of the current application differs from claim 1 of 911’ patent in that 911’patent does not claim “a capture member”. Claim 1 of ‘911 patent, however claims “a plunger…having a main panel and second engagement features on opposite sides of main panel…” It appears that the scope of the claims is similar enough that an ODP is warranted.
------------------------
At least claim 1 is also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of US. Patent No 10,910,805. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter. It would have been obvious to one having ordinary skill in the art to make an adapter for mounting cable hangers claimed in this application as explicitly taught by claims 1-16 of US 10,910,805.

Note that Claim 1 of the current application differs from claims 1 and 8 of 805’ patent in that ‘805 does not claim “a capture member”. Claims 1 and 8 of  805’ patent, however claims “a securing member having shank with threads inserted into the threaded opening and having threads  that mesh with the threaded opening “.  It appears that the scope of the claims is similar enough that an ODP is warranted.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,257,530 to Tsai.
Regarding claim 1, Tsai discloses an adapter for a cable hanger, comprising:
a housing  (10) having a floor (lower portion including teeth, no numeral) , a vertical wall (where hole 13 is located) extending generally perpendicularly from the floor, a ceiling extending (where one or more holes 12 is located)  generally perpendicular to the vertical wall, and side walls extending generally perpendicularly from the floor and vertical wall, each of the side walls including an opening (slot 11)(fig. 6) for receiving a horizontal mounting stricture (80)(fig. 7), the housing including first engagement features (opening/threaded hole 12), the vertical wall including a round mounting hole (13): and
a capture member (bolt/screw 81) (fig. 7) with second engagement features (bolt threads) that engage with the first engagement features, the capture member extending through an upper opening (an opening of the hole 12) in the ceiling to engage and exert a capturing force on the mounting structure, the first and second engagement features being configured to resist movement of the capture member relative to the housing away from the mounting structure.

Regarding claim 2, wherein the first engagement features comprise a first plurality of teeth, and the second engagement features comprise a second plurality of teeth that are configured to engage the first plurality of teeth. Note that the definition of a teeth is a projecting part on a tool or other instrument, especially one of a series that function or engage together, such as a cog on a gearwheel or a point on a saw or comb. In the instant case, the examiner considers the series of threads projections on the screw and the hole engage one another appear to read on.

Regarding claim 3, wherein the first and second pluralities of teeth are asymmetric teeth configured to permit relative movement of the screw or plunger toward the floor but limit relative movement of the screw or plunger away from the floor.

Regarding claim 4, wherein the floor includes a third plurality of teeth configured to grip a mounting structure.

Regarding claim 5, wherein the upper opening in the ceiling has an open side.

Regarding claim 6, wherein the first engagement features and the second engagement features are intermeshing features.

Regarding claim 7, wherein the openings are in the side walls reach the floor.


Regarding claim 9, the he adapter defined in Claim 1, in combination with the mounting structure (80) (fig. 7).

Regarding claim 11, the adapter defined in Claim 1, im combination with a cable hanger (20, 30) (fig. 7-8) inserted into the mounting hole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,257,530 to Tsai.
	
Regarding claim 8, Tsai discloses the adapter comprising all the features as shown above in claim 1. Tsai is silient wherein the housing and capture member are formed of a polymeric material.

It would have been obvious to one of ordinary skill in the art at the time the invention was effective to make the housing and the capture member with polymeric material since the change in material and involves only routine skill in the art. The motivation for doing so would be to afford to lower the weight, more durable and increase output of parts along with their resistance to chemically hostile conditions.

Regarding claim 10, Tsai discloses applicant’s basic inventive concept, all the elements which are shown above with the mounting structure as horizontal support or a strengthening crosspiece but not specifically discloses the mounting structure is a ladder rung. However, the mounting structure in Tsai could be utilized as horizontal support on a ladder for a person's foot or used in any relevant application is well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the time the effective of the invention to make the mounting structure as a ladder rung as recited in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include an adapter for a cable hanger:
US 2018/0266587; US 2005/0006535; DE10040736; GB 2359112; GB1570820; GB 1396316.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632